Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1 and 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 - 3) and 2-7 of U.S. Patent No. 10,606,698, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘698 teaches the claimed invention.  The patent does not explicitly disclose that the feature of reading data from the memory device.  The patent ‘698, however, teaches that user data (column 11, line 24).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a feature of reading the user data from a memory component would have been included.  One having ordinary skill in the art would be motivated to realize so because the patent ‘698 teaches that the user data was written to the memory components (column 11 lines 41-42).  
Claims 8 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (8 - 10) and 9-14 of U.S. Patent No. 10,606,698, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent does not explicitly disclose that the feature of reading data from a memory device.  The patent ‘698, however, teaches that user data (column 11, line 65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a feature of reading the user data from a memory component would have been included.  One having ordinary skill in the art would be motivated to realize so because the .  
Claims 15 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (15 - 17) and 16-20 of U.S. Patent No. 10,606,698, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent does not explicitly disclose that the feature of reading data from a memory device.  The patent ‘698, however, teaches that user data (column 12, line 43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a feature of reading the user data from a memory component would have been included.  One having ordinary skill in the art would be motivated to realize so because the patent ‘698 teaches that the user data was written to the memory component (column 12 lines 60-61).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2:
	At lines 3-4, the phrase “wherein the initial operating characteristic is based on the critical data” is confusing.  Since “the first error control operation is performed by using the critical data (not the initial operating characteristic)” [as being recited at line 4], why we need to care whether or not the initial operating characteristic is based on the critical data?  In other words, what is the purpose for reciting “the initial operation character is based on the critical data”?

Claim 9:
	At lines 2-3, the phrase “wherein the initial operating characteristic is based on the critical data” is confusing.  Since “the first error control operation is performed by using the critical data (not the initial operating characteristic)” [as being recited at line34], why we need to care whether or not the initial operating characteristic is based on the critical data?  In other words, what is the purpose for reciting “the initial operation character is based on the critical data”?

Claim 16:
	At lines 3-4, the phrase “wherein the initial operating characteristic is based on the critical data” is confusing.  Since “the first error control operation is performed by using the critical data (not the initial operating characteristic)” [as being recited at line 4], why we need to care whether or not the initial operating characteristic is based on the critical data?  In other words, what is the purpose for reciting “the initial operation character is based on the critical data”?

Claims 3-7, 10-14, and 17-20:
	These claims are rejected because they depend on claims 2, 9 and 16 and contain the same problems of indefiniteness.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2017/0177436 – Lee et al. – Operating method of memory system.
b. US 2019/0206477 – Kim et al. – Using dual channel memory as single channel memory with spares.
c. US 2019/0138390 – Fisher et al. – Data protection techniques for a non-volatile memory array.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T. TU/Primary Examiner, Art Unit 2111